157 S.W.3d 789 (2005)
Victoria Ruth (Muller) BROCK, Appellant,
v.
Frederick J. MULLER, Respondent.
No. WD 64482.
Missouri Court of Appeals, Western District.
March 22, 2005.
Lawrence E. Kinnamon, Jr., St. Joseph, MO, for Appellant.
Michael A. Insco, St. Joseph, MO, for Respondent.
Before: PAUL M. SPINDEN, P.J., VICTOR C. HOWARD and THOMAS H. NEWTON, JJ.

ORDER
PER CURIAM.
Ms. Victoria Ruth (Muller) Brock appeals the trial court's judgment giving sole legal and physical custody of her six-year-old daughter to the child's father, Mr. Frederick J. Muller.
For the reasons set forth in the memorandum provided to the parties, we affirm the trial court's judgment. Rule 84.16(b).